Title: From John Adams to François Adriaan Van der Kemp, 13 December 1821
From: Adams, John
To: Van der Kemp, François Adriaan



My Dear Sir
Montezillo December 13th 1821

The unexpected Visit of Judge Smith to my Cottage, was highly interesting, and acceptable—and I entertained hopes that he would have made me a Second, and of longer continuence—from all that I had heard of him; I had conceived an high Esteem, which his personall appearance and conversation fully confirmed—my health was much better when he was here; than it has been since; and it is now extremely feeble we cannot expect grapes of Thorns, or figs of Thistles, nor bright eyes, nor clean memory, or steady nerves, at Eighty six years of age—The Electioneering Campaign is the least of my concern, I leave it to the Providence of God, and the reason of the People—and if they will not comply—with their reason, I am willing they should indulge their humours—Eternal rivalrys will attend all elections, in all future times, as they have in past.—
What in nature, can John Quincy’s family have to do with Prof. Keimper’s Geneology—how ever, we will notify the Family as you desire—Your Boston and Cambridge friends, I suppose are two happy, and consequently too indolent in their delirium of delight—I fear they will resemble Lucullus’s Soldiers; and cry let him mount breaches who has ne’er a groat—
I am very glad you proceed in translating the Records—The New york Convention have done two good things at least—the Abolition of the Council of appointment and the Council of revision—their Universal sufferage is not much deeper than ours—it will only occasion by and by, a little more trouble, and a little more expence to Gentlemen of fortunes to carry their Electionsand as it frequently cost two Gentlemen in England their whole fortunes, one to loose, the other to gain the Election of a pot-walloping Burrough—
I am and shall be untill death your / affectionate friend
John Adams